           Case 1:19-cv-09236-KPF Document 159 Filed 12/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re Tether and Bitfinex
 Crypto Asset Litigation

                                                     Case No. 1:19-cv-09236-KPF




                         MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Civil Rule 1.4, Michael C. Hefter and Samuel Rackear of Hogan Lovells

US LLP (collectively, “Counsel”) respectfully move this Court for an order granting leave to

withdraw as counsel of record for Defendant Reginald Fowler in the above-captioned case.

       In support of this motion, Counsel state as follows:

       1.      Counsel are currently attorneys of record for Mr. Fowler.

       2.      Local Civil Rule 1.4 provides that:

       An attorney who has appeared as attorney of record for a party may be relieved or
       displaced only by order of the Court and may not withdraw from a case without
       leave of the Court granted by order. Such an order may be granted only upon a
       showing by affidavit or otherwise of satisfactory reasons for withdrawal or
       displacement . . . .

       3.      Prior to making this motion, Counsel advised Mr. Fowler that there were grounds

for Counsel to seek to withdraw. The issue of Counsel’s withdrawal has been the subject of

discussion with Mr. Fowler since February 26, 2020, and Counsel has informed Mr. Fowler orally

and in writing on multiple occasions since then that there were grounds for Counsel to seek to

withdraw. The date for Counsel’s withdrawal has been postponed while these discussions were

ongoing.

       4.      On November 9, 2020, Counsel similarly sought to withdraw their representation

of Mr. Fowler in a criminal matter in the Southern District of New York before the Honorable
          Case 1:19-cv-09236-KPF Document 159 Filed 12/11/20 Page 2 of 4




Andrew L. Carter, Jr.1 The government has not opposed withdrawal. In response to the motion to

withdraw and related submissions, the government filed a letter motion informing the Court that

“the Government agrees that defense counsel has a conflict that permits them to withdraw from

the current representation.”2 The motion to withdraw before Judge Carter is still pending.

        5.      Counsel has informed Mr. Fowler that they now plan to seek withdrawal in the

present matter as well.

        6.      Counsel believe that withdrawal is appropriate under Rule 1.16(c)(1) of the New

York Rules of Professional Conduct.

        7.      New York Rule of Professional Conduct 1.16(c)(1) states that “a lawyer may

withdraw from representing a client when withdrawal can be accomplished without material

adverse effect on the interests of the client.”

        8.      Counsel’s withdrawal can be accomplished in this case without material adverse

effect on the interests of Mr. Fowler. This case is in its infancy and any potential discovery has

not begun. As such, new counsel for Mr. Fowler should have ample time to prepare any necessary

defense. Further, Counsel previously requested an extension of the deadline for Mr. Fowler’s

Reply in connection with his motion to dismiss, filed on December 2, 2020 (ECF 157), which

should provide Mr. Fowler sufficient time to file the Reply should he wish to do so. Counsel notes

that Mr. Fowler’s motion to dismiss pursuant to FRCP 12(b)(2) and 12(b)(6) sets forth the legal

arguments and grounds for dismissal of the Amended Consolidated Class Action Complaint

against him.




1
 Motion to Withdraw as Counsel, ECF No. 69, United States v. Reginald Fowler, No. S3 19 CR. 254 (ALC).
2
 Response to Motion to Withdraw and Opposition to Adjournment, ECF No. 77, United States v. Reginald Fowler,
No. S3 19 CR. 254 (ALC).
          Case 1:19-cv-09236-KPF Document 159 Filed 12/11/20 Page 3 of 4




         9.      Counsel also believe that withdrawal is appropriate under Rule 1.16(c)(5) of the

New York Rules of Professional Conduct, which states that “a lawyer may withdraw from

representing a client when the client deliberately disregards an agreement or obligation to the

lawyer as to expenses or fees.”3

         10.     Professional considerations require termination of the representation.

         11.     Counsel took reasonable steps to protect Mr. Fowler’s interests by repeatedly

informing him that there were grounds for Counsel to seek to withdraw and that Counsel intended

to seek to withdraw. Mr. Fowler has known since at least February 26, 2020, that there were

grounds for Counsel to seek to withdraw. Mr. Fowler has had ample time to find new counsel

should he wish to do so.

         12.     Counsel’s withdrawal will not unduly prejudice Mr. Fowler or cause substantial

delay in these proceedings.

         13.     Counsel is not asserting a retaining or charging lien.

         For these reasons, Counsel respectfully ask the Court to enter an order withdrawing them

as counsel of record for Mr. Fowler.



    Dated: New York, New York                           Respectfully submitted,
           December 11, 2020
                                                        By: /s/ Michael C. Hefter

                                                        Michael C. Hefter
                                                        HOGAN LOVELLS US LLP
                                                        390 Madison Avenue
                                                        New York, New York 10017
                                                        Tel: (212) 918-3000
                                                        Fax: (212) 918-3100
                                                        michael.hefter@hoganlovells.com

3
 See Affirmation in Support of Motion to Withdraw, ECF No. 76, United States v. Reginald Fowler, No. S3 19 CR.
254 (ALC) (the “Affirmation”). The Affirmation provides an expanded factual basis in support of Counsel’s
grounds for withdrawal under Rule 1.16(c)(5).
       Case 1:19-cv-09236-KPF Document 159 Filed 12/11/20 Page 4 of 4




                                              By: /s/ Samuel Rackear

                                              Samuel Rackear
                                              HOGAN LOVELLS US LLP
                                              390 Madison Avenue
                                              New York, New York 10017
                                              Tel: (212) 918-3000
                                              Fax: (212) 918-3100
                                              samuel.rackear@hoganlovells.com



TO:

Reginald Fowler
7100 W. Erie Street
Chandler, AZ 85226
FO2@spiral-global.com
By FedEx and Email

cc:         All Counsel of record (via ECF)
